Citation Nr: 0123245	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a back 
disorder as secondary to the veteran's left knee injury.

3.  Entitlement to service connection for chronic sexually 
transmitted diseases (STDs) (claimed as herpes and genital 
warts).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A review of the claims file indicates that, in an October 
1999 statement, the veteran amended his request to include a 
claim for service connection for depression as secondary to 
the above listed disorders.  As this issue has not be 
adjudicated, it is referred the RO for appropriate action. 


REMAND

During the pendency of the veteran's appeal, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126.  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The treatment reports, 
medical examinations and etiology opinions requested below 
are in part to comply with the VCAA.  The relevant evidence 
is summarized below.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  Where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as arthritis, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  However, temporary flare-ups without evidence of 
a worsening of the underlying condition do not constitute 
aggravation and do not warrant a grant of service connection.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The veteran contends, in essence, that his knee disorder and 
STDs were incurred in service and that his low back 
disability either began during active service or as the 
result of his alleged service-connected left knee disorder.  
38 U.S.C.A. § 1131 (West Supp. 2001); 3.303, 3.307, 3.309, 
3.310 (2000); Allen, supra.  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

The service medical records show that the veteran had a 
normal clinical examination, except for notations of a 
stomach scar and left arm tattoo, upon enlistment in January 
1976.  A March 1977 record shows complaints of swelling and 
left knee pain.  On examination, the veteran had mild 
effusion and good range of motion with increased crepitus was 
noted in the left knee compared with the right.  The 
assessment was probable effusion supra patellar secondary to 
weightlifting.  In August 1977, the veteran was treated for a 
small annular, crusty yellow lesion on the dorsal side of the 
penis with two smaller papular lesions noted next to it.  His 
right inguinal lymph nodes were tender and the assessment was 
probable herpes simplex.  An October 1978 record shows 
complaints of back pain and slight muscle spasm on bending.  
The assessment was pulled muscle.  In April and May 1979, the 
veteran was treated on three separate occasions for venereal 
warts diagnosed as herpes simplex.  In the medical history 
portion of his December 1978 physical examination report, the 
veteran indicated that he had a "trick" or locked knee.  The 
examiner noted the presence of a small venereal wart in the 
clinical findings.  In the medical history portion of the 
June 1979 separation examination report, the veteran again 
indicated that he had a "trick" or locked knee.  However, all 
clinical findings were normal except for a notation for a 
left arm tattoo.

VA outpatient treatment records from July 1989 to January 
2000 show treatment for chronic low back pain and strain with 
a magnetic resonance imaging (MRI) diagnosis of degenerative 
joint/disc disease, long-standing left knee problems with 
locking and pain apparently due to an old injury 
provisionally diagnosed as meniscus injury to the left knee, 
and psychiatric problems alleged to be due to his chronic 
back pain and STDs contracted while on active duty.

A December 1999 private treatment record shows that the 
veteran was being treated for multiple problems, primarily 
chronic alcohol problems and hepatitis C.

In light of the above, and in order to fulfill VA's duty to 
assist, upon remand the RO should reexamine the evidence of 
record, afford the veteran examinations, which attempt to 
clarify whether the veteran suffers from recurrent herpes 
simplex and left knee and/or low back disorders.  If he does 
suffer from one or more of the listed disorders, the 
examiners should provide opinions as to the etiology of each 
disorder and determine whether the disorder(s) in issue 
was(were) incurred as result of service or whether such 
disorder was aggravated, if any, by service or by an alleged 
service-connected disorder (for example, left knee disorder).

As a final matter, the RO should determine if any additional 
VA or non-VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See 38 U.S.C.A. § 5103A (West Supp. 2001); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Without obtaining and reviewing pertinent treatment records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to service connection.  On 
remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his STDs, knee and back 
disorders.  After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims 

file and associate them with the record.  
38 C.F.R. 
§ 3.159 (2001).

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
38 U.S.C.A. §5103A and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45620 (Aug. 
29, 2001)).

3.  Thereafter, the RO should schedule 
the veteran for VA examinations to 
clarify the nature, time of onset, and 
etiology of any STD, left knee or back 
disorder which may be present, including 
whether the veteran has recurrent herpes 
simplex.  The veteran must be informed in 
writing of the potential consequences of 
his failure to appear for any scheduled 
examination.  The claims file and this 
order must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examinations.  All 
indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  On the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the file, including all 
material received pursuant to this 
remand, the examiner(s) should offer 
opinions as to: (1) whether it is at 
least as likely as not (50 percent or 
greater probability) that any STD, left 
knee or back disorder(s) is related to 
the veteran's period of active duty and 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's back disorder, was caused 
or aggravated (worsened) by the veteran's 
left knee disorder.  The examiners should 
clearly outline the rationale for any 
opinion expressed.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
claims for service connection for STD, 
left knee and back disorders.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




